Opinion issued January 8, 2004




 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00662-CV
____________

IN RE TRICO MARINE SERVICES, INC., TRICO MARINE OPERATORS, INC.,
TRICO MARINE ASSETS, INC., TRICO SERVICES MARITIMOS, LTDA.,
TRICO MARINE INTERNATIONAL, INC., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          Relators, Trico Marine Services, Inc., Trico Marine Operators, Inc., Trico
Marine Assets, Inc., Trico Services Maritimos, Ltda., Trico Marine International.,
Inc., have filed a petition for writ of mandamus complaining of the trial court’s
March 24, 2003 order granting a motion to abate and to compel arbitration.  
          Judge Work resigned as judge of the 189th District Court on March 31, 2003. 
On October 31, 2003, the governor appointed Judge William Burke as successor
judge of the 189th District Court.  
          The proceeding against Judge Work is moot.  See Tex. R. App. P. 7.2(b); cf.,
State v. Olsen, 360 S.W.2d 402, 403 (Tex. 1962).  Accordingly, we dismiss as moot
the petition for writ of mandamus and the motion to strike or for leave to file
supplemental briefing filed by the real-parties-in-interest, Stewart & Stevenson
Technical Services, Inc. and GE Packaged Power, Inc.  In the event that relators
present their opposition to abating the underlying case and compelling arbitration to
the successor judge, Judge Burke, and Judge Burke also abates and compels
arbitration, relators may file another petition for writ of mandamus.
 
          PER CURIAM
Panel consists of Justices Taft, Nuchia, and Alcala.